Citation Nr: 0409556	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  94-40 948	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
(RO) Office in New York, NY


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his companion



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1990 rating decision by 
the RO which denied claims of service connection for diabetes 
mellitus, hypertension, a right ankle disability, substance abuse, 
a skin disorder and for a psychiatric disorder, to include PTSD.  
The RO also denied the claim for a permanent and total disability 
rating for pension purposes.

In April 1997, the Board remanded the veteran's appeal to the RO 
for the purpose of scheduling him for a Travel Board hearing.

During a November 1997 Travel Board hearing, the veteran withdrew 
his claim of service connection for substance abuse from appellate 
status.  In August 1998, the Board denied claims of service 
connection for diabetes mellitus, hypertension and a right ankle 
disability.  The claims of service connection for a skin disorder 
and for a psychiatric disorder, to include PTSD, as well as the 
claim for a permanent and total disability rating for pension 
purposes were remanded to the RO.

The RO, in January 2003, granted the claim for pension benefits.  
Thus, the issue is no longer in appellate status.

In May 2003, the Board remanded to the RO the only remaining 
claims on appeal, service connection for a psychiatric disorder, 
to include PTSD, and service connection for a skin disorder, for 
the purpose of scheduling the veteran for a Travel Board hearing.  
He was afforded an opportunity for another Travel Board hearing as 
the Veterans Law Judge who conducted the November 1997 Travel 
Board hearing was no longer employed by the Board.

In September 2003, the veteran had a Travel Board hearing before 
the undersigned Veterans Law Judge.


REMAND

The veteran claims to have a psychiatric disorder, including PTSD 
due to various service events.  During a September 2003 Board 
hearing, the veteran testified that in 1985 or 1986, he received 
psychiatric treatment at New York VA medical facilities located at 
23 street and 252 7th Ave.  He also stated that he received 
psychiatric treatment from the Albert Einstein College of 
Medicine, Division of Substance Abuse from 2000 to the present.  
Additionally, a February 2002 VA examination report reveals that 
the veteran reported a history of being treated for depression 
while he was in prison.  The Board observes that records from the 
aforementioned psychiatric treatment have not been requested.  
Moreover, a VA Form 10-7131 dated October 1987 indicates that the 
veteran was an inpatient at the Richmond VA Medical Center.  Prior 
to adjudicating the veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, the Board must ensure that 
all pertinent records have been requested.

The Board notes that requests were made to United States Armed 
Services Center for Research of Unit Records (USASCRUR), to verify 
the veteran's stressors.  The Board observes that the veteran's 
claimed stressors involve the following:

* The report of witnessing the murder of W. E. while at Ft. Bragg 
in January or February 1967.
* The report of witnessing two girls being burned to death in a 
car in 1967 while at Fort Benning and working in the MEDIVAC 
helicopter evacuation unit.
* The report of working at a hospital at Fort Dix, New Jersey in 
September 1968 and having to clean up the remains of a person who 
jumped out of a window.
* The report of transferring dead bodies, including those from 
Vietnam.

It appears that the only stressor that the RO referred to USASCRUR 
pertained to the murder of his friend in 1966 at Fort Bragg.  (See 
letter by RO dated in June 2001)  The RO should certify in the 
record that attempts have been made to verify all of the veteran's 
service stressors from the USASCRUR.  Additionally, USASCRUR 
suggested that morning reports could be obtained from the National 
Personnel Records Center (NPRC), but it does not appear that a 
request was made for such records.

The Board notes that the veteran claims that his current skin 
disorder is related to a psychiatric disorder.  Based on the 
veteran's assertion, the claim of service connection for a skin 
disorder is inextricably intertwined with the claim of service 
connection for a psychiatric disorder, to include PTSD.  The Court 
of Appeals for Veterans Claims (Court) has held that where a claim 
is inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, following the additional development as it pertains to 
the claim of service connection for a psychiatric disorder, the RO 
should adjudicate the claim of service connection for a skin 
disorder.

In view of the foregoing, the case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following:

1.  Obtain all psychiatric treatment reports from the Richmond VA 
Medical facilities from 1970 to 1987, including the period of 
hospitalization around October 1987, from New York VA medical 
facilities located at 23 street and 252 7th Ave. from 1985 to 
1986, and from the Albert Einstein College of Medicine, Division 
of Substance Abuse from 2000 to the present.  Give the veteran an 
opportunity to submit all psychiatric treatment records during his 
time in prison, advising him that it is his responsibility to 
provide such records.  In addition, he should be given an 
opportunity to submit psychiatric treatment reports from his 
service discharge to the present which are not already of record.  
Provide the veteran with the necessary authorization forms for the 
purpose of obtaining all private treatment records.  He should be 
told that he also must submit any relevant treatment records in 
his possession.

2.  Contact the USASCRUR and ask them to provide any available 
information which might corroborate the veteran's alleged in-
service stressors.  Inform them that the veteran was a medical 
corpsman, a ward attendant and prison guard.  His units of 
assignment as reflected on his DA 20 should be provided.  He 
claims the following stressors:

* The report of witnessing the murder of W. E. (see transcript, 
page 22, line 8 for name) while at Ft. Bragg in January or 
February 1967.

* The report of witnessing two girls being burned to death in a 
car between June and September 1967 while at Fort Benning and 
working in the MEDIVAC helicopter evacuation unit.

* The report of working at a hospital at Fort Dix, New Jersey in 
September 1968 and having to clean up the remains of a person who 
jumped out of a window.

* The report of transferring dead bodies, including those from 
Vietnam.

3.  Contact the NPRC and ask them to provide copies of morning 
reports pertaining to Co. E, 4th Battalion, 1st Training Brigade, 
USATC (3155), Fort Bragg from January 1967 to February 1967, with 
particular reference to any notation of W. E.

4.  The veteran is advised that he must submit any report 
completed by local law enforcement officers of a motor vehicle 
accident involving 2 girls who were killed in 1967 near Fort 
Benning.

5.  After the foregoing, the RO should review the veteran's claims 
of service connection for a psychiatric disorder, to include PTSD 
and for a skin disorder.  If any determination is adverse to the 
veteran, he and his representative should be provided an 
appropriate supplemental statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





